Citation Nr: 1101499	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  07-01 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss disability prior to August 20, 2010. 
 
2.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss disability from August 20, 2010.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from May 1967 to April 1969.  

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals from a September 2005 rating decision 
that granted service connection for bilateral hearing loss 
disability, evaluated as zero percent disabling, and denied 
service connection for bilateral scarred eardrums, claimed as 
Eustachian tube dysfunction/ear clogging.

In September 2008, the Board denied service connection for a 
middle ear disorder and an initial compensable rating for 
bilateral hearing loss disability.  The Veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).  

In a Memorandum Decision dated in December 2009, the Court set 
aside the Board's September 2008 decision and remanded the matter 
to the Board for further development, specifically, a medical 
examination, additional records, and readjudication.  The Board 
remanded the case to the RO for further development in July 2010.  

By rating action dated in October 2010, service connection for 
bilateral scarred eardrums, claimed as Eustachian tube 
dysfunction and/or ear clogging, was granted.  This is the full 
grant of this benefit sought on appeal and it is no longer for 
appellate consideration.  

The RO granted a 10 percent disability evaluation for bilateral 
hearing loss disability, effective from August 20, 2010.  
Although a higher rating was granted, the issue remains in 
appellate status, as the maximum schedular rating has not been 
assigned from the date of service connection. See AB v. Brown, 6 
Vet. App. 35 (1993).




FINDINGS OF FACT

1.  Prior to August 20, 2010, bilateral hearing loss disability 
was manifested by no more than Level II hearing in each ear.

2.  From August 20, 2010, bilateral hearing loss disability has 
been manifested by no more than Level II hearing in the right ear 
and Level V hearing in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
bilateral hearing loss disability were not met prior to August 
20, 2010. 38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 
2010); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 (2010).

2.  The criteria for an evaluation in excess of 10 percent for 
bilateral hearing loss disability has been are not met from 
August 20, 2010. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 4.85, 4.86, DC 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that his service-connected bilateral hearing 
loss disability is more disabling than reflected by the 
currently-assigned disability evaluations and warrants a higher 
rating.  While he argues that he is entitled to a higher rating 
to 2005, the Board finds that the current appeal includes the 
time frame asserted by the Veteran.

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities that is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes. 38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.1 (2010).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing threshold 
level as measured by pure tone audiometry tests in the 
frequencies 1000, 2000, 3000 and 4000 cycles per second, with 11 
auditory acuity levels designated from Level I for essentially 
normal acuity through Level XI for profound deafness. 38 C.F.R. 
§ 4.85 (2010).

In addition to the hearing loss criteria above, when the pure 
tone threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) are all 55 decibels or more, the 
rating specialist will determine the Roman numeral designation 
for hearing impairment from either Table VI or Table VIa [C.F.R. 
§ 4.85], whichever results in the higher numeral. 38 C.F.R. 
§ 4.86(a) (2010).

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately. 38 C.F.R. § 4.86(b) (2010).

The United States Court of Appeals for Veterans Claims (Court) 
has held that the assignment of a disability rating for hearing 
loss is derived by a mechanical application of the rating 
schedule to the specific numeric designations assigned after 
audiology testing is completed. See Lendenmann v. Principi, 3 
Vet. App. 345 (1992).

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a pure 
tone audiometry test. 38 C.F.R. § 4.85 (2010).

The Veteran appeals for a higher initial disability evaluation 
for service-connected bilateral hearing loss disability.  
Therefore, analysis of this issue requires consideration of the 
rating to be assigned effective from the date of the award of 
service connection. See Hart v. Mansfield, 21 Vet. App. 505 
(2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Hearing Loss Prior to August 20, 2010

The Veteran was seen in VA audiology consultation in August 2004 
where an audiometric evaluation disclosed the following pure tone 
thresholds in decibels:




HERTZ




1000
2000
3000
4000
RIGHT

20
20
40
85
LEFT

15
20
75
80

The average pure tone threshold loss was 41 decibels in the right 
ear and 46 decibels in the left ear.  Speech recognition scores 
were 84 to 88 percent in the right ear and 88 percent in the left 
ear.  These clinical findings correlate to auditory acuity 
numeric designations of Level II hearing impairment in each ear 
relative to VA rating criteria for hearing loss (See 38 C.F.R. 
§ 4.85, Tables VI/VII) for which a noncompensable disability 
rating is warranted.

An undated audiogram from the Audiology and Speech Pathology 
Service of the West Palm Beach VA Medical Center was received 
from the Veteran in June 2005.  It appears, however, that these 
findings are from the August 2004 evaluation as the results are 
identical.  The approximate puretone thresholds in decibels were 
as follows: 




HERTZ




1000
2000
3000
4000
RIGHT

20
20
40
85
LEFT

15
20
75
80

These clinical findings also correlate to auditory acuity numeric 
designations of Level II hearing loss in each ear for which a 
zero percent disability rating is warranted for reasons cited 
above.

The Veteran was afforded a VA audiology examination for 
compensation and pension purposes in September 2005.  Audiometric 
studies revealed the following puretone thresholds:




HERTZ




1000
2000
3000
4000
RIGHT

20
20
45
85
LEFT

25
30
75
85

Speech recognition scores were 88 percent in the right ear and 92 
percent for the left ear.  A diagnosis of mixed sensorineural 
hearing and conductive hearing loss, bilaterally, was rendered.  
The average pure tone threshold loss was 43 decibels in the right 
ear and 54 in the left ear.  These clinical findings correlate to 
auditory acuity numeric designations of Level II hearing 
impairment in the right ear and Level I hearing in the left ear 
for which a zero percent disability rating is warranted. See 38 
C.F.R. § 4.85, Tables VI/VII.

On VA ear, nose and throat consultation in June 2006, a VA 
audiometric evaluation demonstrated the following puretone 
thresholds in decibels:




HERTZ




1000
2000
3000
4000
RIGHT

20
20
45
85
LEFT

25
30
75
85

The average pure tone threshold loss was 43 decibels in the right 
ear and 54 decibels in the left ear.  Speech recognition scores 
were 88 percent in the right ear and 92 percent in the left ear.  
These clinical findings correlate to auditory acuity numeric 
designations of Level II hearing impairment in the right ear and 
Level I hearing in the left ear for which a zero percent 
disability rating is warranted. See 38 C.F.R. § 4.85, Tables 
VI/VII. 

Although the Veteran asserts that he is entitled to a higher 
disability rating from the date of service connection, the 
clinical evidence does not support his contentions.  In this 
regard, the Board has compared the audiometry results from all of 
the VA examinations between 2004 and 2006, and considered the 
entire clinical record.  

This evidence reflects, however, that hearing deficits obtained 
by the results of controlled speech discrimination tests together 
with the average hearing threshold levels as measured by pure 
tone audiometry tests, did not entitle the appellant to a 
compensable or higher rating for hearing loss.  The findings and 
did not comport with the criteria for more than a zero percent 
rating at any time prior to August 20, 2010. 

Additionally, the Veteran's pure tone thresholds at each of the 
relevant frequencies on the 2004, 2005 and 2006 audiometric 
evaluations were not all 55 decibels or more, or were less than 
30 decibels at 1000 Hertz and 70 decibels or more at 2000 Hertz.  
As such he did not meet the criteria for a higher disability 
evaluation under 38 C.F.R. § 4.86(a) or § 4.86(b) (2010).

The Board finds that there is no clinical evidence of record 
prior to August 20, 2010, showing that the Veteran's hearing 
results approximated the criteria for a higher evaluation for 
bilateral hearing loss since the date of the grant of service 
connection. See Fenderson v. West, 12 Vet. App. 119 (1999).  It 
was not until August 20, 2010, as cited below, that audiology 
examination findings entitled him to a higher disability rating.  
Under these circumstances, a rating in excess of zero percent for 
bilateral hearing loss prior to August 20, 2010, is not 
warranted.  

Hearing Loss From August 20, 2010

Pursuant to the Board's July 2010 remand, the Veteran was 
afforded a VA audiology examination for VA compensation and 
pension purposes in August 2010.  An audiometric evaluation at 
that time disclosed the following puretone thresholds in 
decibels:







HERTZ




1000
2000
3000
4000
RIGHT

20
20
50
85
LEFT

25
45
75
85

The average pure tone threshold loss was 44 decibels in the right 
ear and 56 decibels in the left ear.  Speech discrimination 
scores were 88 percent in the right ear and 68 percent in the 
left ear.  These clinical findings correlate to auditory acuity 
numeric designations of Level II hearing impairment in the right 
ear and Level V hearing in the left ear for which a 10 percent 
disability rating and no more is warranted. See 38 C.F.R. § 4.85, 
Tables VI/VII. 

Once again, the Veteran's pure tone thresholds at each of the 
relevant frequencies on the 2010 audiometric study are not shown 
to all be 55 decibels or more, or less than 30 decibels at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  As such he does not 
meet the criteria for a higher disability evaluation under 38 
C.F.R. § 4.86(a) or § 4.86(b) (2010).

The Board has also considered the Veteran's statements that his 
disability is worse.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant. See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted. Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses. Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of disability of this 
disability according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the 
Veteran's hearing loss has been provided by the medical personnel 
who have examined him during the current appeal and who have 
rendered pertinent opinions in conjunction with the evaluations.  
The medical findings (as provided in the examination reports) 
directly address the criteria under which this disability is 
evaluated.  

As such, the Board finds these records to be more probative than 
the Veteran's subjective evidence of complaints of increased 
symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (interest in the outcome of a proceeding may affect the 
credibility of testimony).  

The Board has also considered whether a higher rating for 
bilateral hearing loss disability on an extraschedular basis.  
The potential application of 38 C.F.R. § 3.321(b) (1) (2010) has 
been considered.  However, the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  

In this regard, the Board finds that the evidence does not show 
that hearing loss has resulted in marked interference with 
employment.  Further, the Veteran has not been hospitalized for 
hearing loss and all of his treatment has been on an outpatient 
basis.

Moreover, the Board finds that the ratings assigned are precisely 
that contemplated for this disability for each period at issue. 
See Thun v. Peake, 22 Vet. App. 111 (2008).  The Board concludes 
that the Veteran has not demonstrated such a degree of disability 
so as to render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the criteria 
for referral for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b) (1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), 
the Veterans Claims Court held that, relevant to VA audiological 
examinations, in addition to dictating objective test results, a 
VA audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  

In this regard, the most recent examiner specifically noted the 
Veteran's complaint that his greatest difficulty was hearing in 
conversation with background noise.  Other examiners have also 
noted the Veteran's complaints of having difficulty hearing 
family members talk.  While the examiners did not specifically 
address the functional effects caused by hearing loss, the Board 
finds that no prejudice results and, as such, the Board may 
proceed with a decision.  

In this regard, the Board notes that the Court's rationale in 
requiring an examiner to consider the functional effects of a 
veteran's hearing loss involved the potential application of 
38 C.F.R. § 3.321(b) in considering whether referral for an 
extra-schedular rating is warranted.  While the examiners 
failed to directly address the functional effect of the 
Veteran's hearing loss disability, the Board notes that other 
evidence of record, to include his own written statements and 
outpatient treatment records adequately address this issue.  

Therefore, the Board finds that no prejudice to the Veteran 
in that the functional effects of his hearing loss disability 
are adequately addressed by the remainder of the record and 
are sufficient for the Board to consider whether referral for 
an extra-schedular rating is warranted under 38 C.F.R. 
§ 3.321(b).

In sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not applicable 
and the appeal is denied.  Thus, the Veteran's bilateral hearing 
loss disability has been appropriately rated as noncompensable 
prior to August 20, 2010, and as 10 percent disabling from August 
20, 2010. As such, the benefit of the doubt doctrine is not 
applicable and the appeal is denied. See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54- 56 (1990).

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), the United States Department of Veterans Affairs 
(VA) has a duty to notify and assist claimants in substantiating 
a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The notice requirements of 
the VCAA apply to all elements of a claim including: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's hearing loss claim arises from his disagreement 
with the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice 
is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's 
extensive VA outpatient records dating through July 2010 have 
been associated with the record.  In addition, he has undergone a 
number of VA audiometric evaluations and consultations over the 
course of the appeal, most recently in August 2010.  

	The Board finds that the examinations were adequate for 
evaluation purposes.  Specifically, while it does not appear that 
the examiners had the claims file for review, they indicated that 
they had reviewed the clinical medical records, which in this 
case for an increased rating would essentially be the same 
clinical records included in the claims file.  
	
	Moreover, the examiners interviewed the Veteran, and conducted a 
physical examination.  There is no indication that the VA 
examiners were not fully aware of the Veteran's past medical 
history or that he misstated any relevant fact.  Therefore, the 
Board finds the VA examiner's opinion to be of great probative 
value.

Further, the case was remanded in July 2010 for further 
development.  Social Security records have been received and 
associated with the claims folder.  The Veteran's statements in 
the record have been carefully considered.  Neither he nor his 
representative has indicated that there is outstanding evidence 
that has not been received or considered.  The Board is not aware 
of the existence of any additional relevant evidence that has not 
been obtained.  

Therefore, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of the 
claim. See 38 U.S.C.A. § 5103A (a) (2); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000); 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183; Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (2002).  


ORDER

An initial compensable evaluation for bilateral hearing loss 
disability prior to August 20, 2010, is denied. 
 
An evaluation in excess of 10 percent for bilateral hearing loss 
disability from August 20, 2010, is denied.


____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


